DETAILED ACTION
This office action is in response to the application filed on February 14, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2020 is being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which
papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a compound in which at least one substituent on various substituted groups is selected from deuterium (-D), -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a 
Based on this analysis, it is deemed that claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Dependent claims are subsumed under the rejection. Appropriate correction is required. For purpose of examination, the examiner has examined the limitation with its broadest interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yoon (US 2018/0090686).
With respect to claim 1, Yoon discloses (Par 10) all aspects of the present invention including a compound represented by Formula:

ET_04 			OR					ET_16


    PNG
    media_image1.png
    187
    295
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    181
    297
    media_image2.png
    Greyscale

wherein, in Formula 1, 

A is a single bond linking X3 with X4, or A is a fused C4-C60 carbocyclic group or a fused C1-C60 heterocyclic group,

X1 is N, C, or C(R11), X2 is N, C, or C(R12), X3 is N, C, or C(R13), X4 is N, C, or C(R14), Xs is N, C, or C(R15), and X6 is N, C, or C(R16),   

Y1 is N or C(R21), Y2 is N or C(R22), Y3 is N or C(R23), and at least one of Y1 to Y3 is N, 



two neighboring substituents selected from R1 to R4, R11 to R16, and R21 to R23 are linked with each other to form a ring, 

when A is a single bond linking X3 with X4, each of X1, X2, Xs, and X6 is CH, each of X3 and X4 is C, and R1 is excluded from being hydrogen, 

L is selected from a substituted or unsubstituted C4-C60 carbocyclic group and a substituted or unsubstituted C1-C60 heterocyclic group, when A is benzene, L or a moiety comprising Y1 to Y3 is linked with a carbon of position 3 (numerals 2 and 3 are carbon positions where L; or the moiety comprising Y1 to Y3 is linked to the moiety including A),

m is an integer from 0 to 3,  a is 1 or 2, b is an integer from 1 to 4, 

c and d are each independently an integer from 1 to 5, 

at least one substituent of the substituted C1-C60 alkyl group, the substituted C2- C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60 alkoxy group, the substituted C3-C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted C-Co aryl group, the substituted C6-C60 arylene group, the substituted C-Co aryloxy group, the substituted C-Co arylthio group, the substituted C1-C60 heteroaryl group, the substituted C1-C60 heteroarylene group, the substituted monovalent non-aromatic condensed polycyclic group, the substituted monovalent non-aromatic condensed heteropolycyclic group, the substituted C4-C60 carbocyclic group, and the substituted C1-C60 heterocyclic group is selected from: 

deuterium (-D), -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group; 



a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group; a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q21)(Q22)(Q23), - N(Q21)(Q22), -B(Q21)(Q22), -C(=O)(Q21), -S(=O)2(Q21), and -P(=O)(Q21)(Q22); and[AltContent: rect] Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1- C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group.  



With respect to claim 2, Yoon discloses (Par 10) and the structure directly above satisfies claim 2 with wherein X1 is C or C(R11), X2 is C or C(R12), X3 is C or C(R13), X4 is C or C(R14), X5
With respect to claim 3, Yoon discloses (Par 10) and the structure directly above satisfies claim 3 with wherein X2 is C or C(R12), X6 is C or C(R15), and each of X1 and X6 is N.  

With respect to claim 4, Yoon discloses (Par 10) and the structure directly above satisfies claim 4 with wherein each of X2 and X5 is N, X1 is C or C(R11), and X6 is C or C(R16).  

With respect to claim 5, Yoon discloses (Par 10) and the structure directly above satisfies claim 5 with wherein A is a single bond linking X3 with X4, or indicates a fused cyclopentane, a fused benzene, a fused naphthalene, or a fused quinoxaline.  

With respect to claim 6, Yoon discloses (Par 10) and the structure directly above satisfies claim 6 with wherein each of R2 to R4 is hydrogen or deuterium.  

With respect to claim 7, Yoon discloses (Par 10) and the structure directly above satisfies claim 7 with wherein L is selected from a phenylene group, a naphthylene group, a phenanthrenylene group, an anthracenylene group, a pyrenylene group, a chrysenylene group, a pyridinylene group, a pyrazinylene group, a pyrimidinylene group, a pyridazinylene group, a quinolinylene group, an isoquinolinylene group, a quinoxalinylene group, a quinazolinylene group, a carbazolylene group, and a triazinylene group.  


With respect to claim 8, Yoon discloses (Par 10 and ET_04), wherein Formula 1 is represented by one of Formulae 1-1 to 1-7:

    PNG
    media_image1.png
    187
    295
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    281
    455
    media_image3.png
    Greyscale



wherein, in Formulae 1-1 to 1-4 and 1-7, R'2 and R"2 are each independently the same as defined in connection with R2 in Formula 1, and in Formula 1-5, Ri is excluded from being hydrogen.  

With respect to claim 9, Yoon discloses (Par 10) and the structure of claim 1 satisfies claim 9 with, wherein R1 is selected from hydrogen, deuterium, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a quinolinyl group, an isoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a benzofuropyridyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a triazinyl group, a benzimidazolyl group, and a phenanthrolinyl group.  






With respect to claim 10, Yoon discloses (Par 10 and ET_64) and the structure of claim 1 satisfies claim 10 wherein R1 is represented by hydrogen,

    PNG
    media_image4.png
    142
    466
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    186
    300
    media_image5.png
    Greyscale


wherein, in Formulae 2a and 2b, R21 to R23 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazino group, a hydrazono group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C2o alkyl group, a C1-C2o alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a quinolinyl group, an isoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a triazinyl group, a benzimidazolyl group, and a phenanthrolinyl group, 

a21 is an integer from 1 to 4, a22 is 1 or 2, a23 is an integer from 1 to 3, and 

* indicates a binding site to a neighboring atom.  

    PNG
    media_image6.png
    1
    1
    media_image6.png
    Greyscale

With respect to claim 11, Yoon discloses (Par 10 and ET_211) and the structure of claim 1 satisfies claim 11 with wherein the compound represented by Formula 1 is one of the following compounds:

    PNG
    media_image7.png
    138
    288
    media_image7.png
    Greyscale



With respect to claim 12, Yoon discloses (Fig 1) an organic light-emitting device comprising:  a first electrode (180); a second electrode (184) facing the first electrode; and an organic layer (182) between the first electrode and the second electrode and comprising an emission layer (230), wherein the organic layer comprises the compound of claim 1.
With respect to claim 13, Yoon discloses (Fig 1) wherein the first electrode is an anode, the second electrode is a cathode, the organic layer between the first electrode and the second electrode and comprising the emission layer further comprises i) a hole transport region (STI) between the first electrode and the emission layer and comprising a hole injection layer (312), a hole transport layer (314), a buffer layer (316), an electron blocking layer (318), or any combination thereof and ii) an 
With respect to claim 14, Yoon discloses (Fig 1 and Par 10) wherein the electron transport region comprises the compound represented by Formula 1.
With respect to claim 15, Yoon discloses (Fig 1 and Par 10) wherein the electron transport layer comprises the compound represented by Formula 1.  
With respect to claim 16, Yoon discloses (Fig 1 and Par 10 wherein the compound chelates a metal compound migrating from the cathode.
With respect to claim 17, Yoon discloses (Par 10), wherein the emission layer comprises a host, and the host comprises a compound represented by Formula 2:
[AltContent: rect]
    PNG
    media_image8.png
    231
    383
    media_image8.png
    Greyscale




wherein, in Formula 2, Ar1 and Ar2 are each independently selected from a substituted or unsubstituted C1-C60 aryl group and a substituted or unsubstituted C1-C60 heteroaryl group, 





at least one substituent of the substituted C1-C60 alkyl group, the substituted C6- C60 aryl group, the substituted C1-C60 heteroaryl group, the substituted monovalent non-aromatic condensed polycyclic group, and the substituted monovalent non- aromatic condensed heteropolycyclic group is selected from: 

deuterium (-D), -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group;

a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1- C60 alkoxy group, each substituted with at least one selected from deuterium, -F, -CI, - Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q11)(Q12)(Q13), -N(Q11)(Q12), -B(Q11)(Q12), -C(=0)(Q11), - S(=0)2(Q11), and -P(=O)(Qll)(Q12); 

a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group; 

a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C-Co aryl group, a C-Co aryloxy group, a C-Co arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q21)(Q22)(Q23), - N(Q21)(Q22), -B(Q21)(Q22), -C(=O)(Q21), -S(=0)2(Q21), and -P(=O)(Q21)(Q22);
Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1- C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group.  



With respect to claim 18, Yoon discloses (Par 10 and ET_211) wherein the compound represented by Formula 2 is selected from the following compounds;



    PNG
    media_image7.png
    138
    288
    media_image7.png
    Greyscale





With respect to claim 19, Yoon discloses (Fig 1) wherein the emission layer comprises quantum dots.
With respect to claim 20, Yoon discloses (Fig 4) wherein an electronic apparatus comprising: a thin-film transistor (100); and the organic light-emitting device of claim 12, wherein the thin-film transistor comprises a source electrode (170), a drain electrode (172), an activation layer (152), and a gate electrode (160), and the first electrode of the organic light-emitting device is in electrical contact with one of the source electrode and the drain electrode of the thin-film transistor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/Q. B./
Examiner, Art Unit 2814
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814